Title: [January 1780]
From: Adams, John
To: 



      1780. January 1st. Saturday.
      
      
       Arrived at Villa Franca, Seven Leagues. The Road at first was very bad. Steep, sharp Pitches, ragged Rocks, &c. We then came into the Road of Leon, which is made seemingly out of a Rock. It was an excellent Road for a League and an half. We then came to a River, and travelled along the Banks of it for some Leagues. This Way was as bad as the other was good. Miry, rocky, up and down untill We came into a new Road, about two Leagues from Villa franca. Here We found a Road again made entirely by Art, at an immense Expence, but it seems to be made forever. They are going on with the Work. This Work is an Honour to the Nation. It shews that Improvements are coming in, and that Attention is paid to the Ease, Convenience, Utility, Commerce &c. of the People.
       The Country We have travelled over to day is the greatest Curiosity I ever beheld—an uninterrupted succession of Mountains of a vast hight. The River Barcarcel flows between two Rows of Mountains, rising on each hand to a vast hight. The most grand, sublime, awful Objects, yet they are cultivated up to their highest summits. There are flourishing fields of Grain, on such steep declivities, near the Summits of Mountains, as I cannot conceive it possible for Horses or Cattle to stand upon them to plough. It must be done with Mules, and I know not even how these or Men either could stand.
       The Houses are uniformly the same through the whole Country hitherto—common habitations for Men and Beasts. The same smoaky, filthy holes. Not one decent House have I seen from Corunna.
       We passed this Day, the Ruins of an Ancient Castle of the Moors, on the Summit of one of the steepest and one of the highest and one of the most rugged Mountains.
       There are in Villa Franca three Parish Churches, one Convent of Men and one of Women. There is an old brick Castle built in feudal Times when Lord was at War with Lord, a defence against Lances, Bows and Arrows and no more—possibly vs. Musquet Balls.
       This Evening I bought a Mule, Saddle, Bridle &c. for 62 dollars and an half.
       A Description of my Postilion. A little Hat, covered with oyl Cloth, flapped, before. A black, silk Cap of curious Work, with a braided Tail, hanging down his Back in the Spanish fashion. A cotton Handkerchief spotted red and white, around his neck. A double breasted short Jacket and Breeches.
      
      

      1780. January 2. Sunday.
      
      
       Rode from Villa franca de el Bierzo Rio Puente. We dined at Ponferrada. We passed through several Villages and over Bridges and Rivers. We passed Campo de Narraya, Cacabelos Rio Puente and Ponferrada where We dined. The Country grows smoother.
      
      
       
        
   
   The cavalcade stopped this night at Bembibre, a village seven leagues beyond Villafranca del Bierzo; both JQA and Dana had difficulty spelling its name in their journals, and JA did not even attempt to in his.


       
      
      

      3. Monday.
      
      
       Rode to Astorga. We passed through the Town and Country of the Marragattoes. The Town is small—stands on a Brook in a great Plain. We met Coaches, and genteel People as We went into Astorga.
      
      

      4. Tuesday.
      
      
       Found clean Beds and no fleas for the first Time in Spain. Walked twice, round the Walls of the City, which are very ancient. Saw the Road to Leon and Bayonne, and the Road to Madrid. There is a pleasant Prospect of the Country, from the Walls. Saw the Market of Vegetables, onions and Turnips the largest I ever saw, Cabbages, Carrots &c. Saw the Market of Fuel—Wood, Coal, Turf and brush. Saw Numbers of the Marragato Women, as fine as Squaws and a great deal more nasty.
       Crucifixes, Beads and Chains, Earrings and fingerrings in silver, brass, glass &c. about their Necks &c.
       Saw the Cathedral Church, which is the most magnificent I have yet seen in Spain. Saw the Parliament House or Casa del Cieudad, where the Corregidor and City Magistrates assemble, to deliberate, and to execute the orders of the King.
       This day, was brought me the Gazetta de Madrid of the 24 of December, in which is this Article
       
        
         
          Coruña 15 de Diciembre.
          Hoy mismo han llegado á esta Plaza el Caballero Juan Adams miembro del Congreso Americano y Su Ministro Plenipotenciario á la Corte de Paris y Mr. Deane Secretario de Embaxada, quienes salieron de Boston el 15 de Noviembre ùltimo á bordo de la Fregata Francesa de Guerra la Sensible que entró en el Ferrol el dia 8 del corriente. Trahe la Noticia de que habiendo los Ingleses evacuado a Rhode Island y retirado todas sus Tropas á Nueva Yorck, los Americanos tomaron Possesion de todos los Puestos evacuados.
         
        
       
        The Names of the Owner of the Post Chaises, the Postilions, and the two Lads on foot, who are with me and my Suite
       Senior Raymon San, the Owner of all the Post Chaises and the Mules that draw them, and the Man with whom Mr. Lagoanere made the Contract.
       Senior Eusebioo Seberino, the Postilion that drives my Chaise.
       Diego Antonio, the Postilion that drives Mr. Allen and S. C. Johonnot.
       Joseph Diaz, the Postillion that drives Mr. Dana and Mr. Thaxter. The Writer, educated at St. Iago.
       Juan Blanco.
       Bernardo Bria.
       This Afternoon a genteel Spaniard came to my Lodgings, to offer me, all sorts of services and good offices, and to enquire if I wanted any kind of Assistance, or if I wanted Cash.—Said he had received a Letter from Mr. Lagoanere at Corunna desiring him, to afford me every Aid in his Power and to furnish me with Money if I wanted.—I thanked him, and desired him to thank Mr. Lagoanere, but to assure him that I wanted nothing, and that I had got so far very well.
      
      
       
        
   
   At Astorga the party was delayed a day by carriage repairs; and here JA determined to continue eastward through León and Burgos and north to Bilbao instead of turning southeast to Madrid (JQA, Diary, 1, 4 Jan.).


       
       
        
   
   An error (presumably by the newspaper) for “Dana.”


       
       
        
   
   "The Writer" was Diaz, but what is meant by this term is uncertain.


       
       
        
   
   JQA made a similar listing in his Diary under 6 Jan. and added the name of the guide and interpreter who completed the staff of the expedition, namely “Senior Miguel Martinus” (i.e. Martinez). See Lagoanere to JA, 26 Dec. 1779 (Adams Papers).


       
      
       

      1780. Jany. 5. Wednesday.
      
      
       Rode from Astorga to Leon, eight Leagues. This is one great Plain. The Road very fine. Great Flocks of Sheep and Cattle. The Sheep of an handsome size, the fleeces of Wool thick, long and extremely fine. The soil rather thin and barren. We passed several smal Villages. The vast rang of Asturias Mountains covered with Snow on our left. The Weather as pleasant as could be, tho cold—some frost and Ice on the Roads. We passed the River and Bridge Orbigo, which in the Spring when swelled with Freshes of melted Snow from the Mountains of Asturias, is a very great River.
       Leon, which We entered in the Night, has the Appearance of a large City.
      
      

      6 Thursday.
      
      
       Went to view the Cathedral Church which is magnificent, but not equal to that at Astorga if to that at Lugo. It was the day of the Feast of the King, and We happened to be at the Celebration of high Mass. We saw the Procession, of the Bishop and of all the Canons, in rich Habits of Silk, Velvet, Silver and Gold. The Bishop, as he turned the Corners of the Church, spread out his Hand to the People, who all prostrated themselves on their Knees as he passed. Our Guide told Us, We must do the same, but I contented myself with a Bow.
       Went to see the Council Chamber of the Bishop and Chapterhung with crimson Damask, the Seats all round crimson Velvet. This Room and a smaller, where the Bishop sometimes took aside some of the Cannons, were very elegant.
       Saw the Casa del Ciudad, and the old Castle of King Alphonsus, which is said to be 1936 Years old. It is of Stone, and the Work very neat.
       But there is no Appearance of Commerce, Manufactures or Industry. The Houses are low, built of brick and Mud and Pebble stones from the fields. No Market worth notice. Nothing looks either rich or chearfull but the Churches and Churchmen. There is a Statue of Charles 5 in this Church, but very badly done.
       There is a School of Saint Mark here as it is called, an Institution for the Education of noble Youths here in Mathematicks and Philosophy.
       Dined in Leon, got into our Carriages and upon our Mules about one O Clock, to proceed on our Journey, passed the new Bridge of Leon, which is a beautiful new Piece of Work. It is all of Stone. The River, which comes down from the Mountains of Asturias, is not now very large, but in the Spring when the Snows melt upon the Mountains it is swelled by the freshes to a very great Size. This River also runs down into the Kingdom of Portugal. Not long after We passed another Bridge and River, which the Peasants told me to call Rio y Puente de Biliarente. This River also comes down from the Asturias and flows down into Portugal. We passed thro several, very little Villages, in every one of which We saw the young People Men and Women dancing, a Dance that they call Fandango. One of the young Women beats a Machine, somewhat like a section of a Drum. It is covered with Parchment. She sings and beats on her drum, and the Company dance, with Each a Pair of Clackers in his and her Hand. The Clackers are two Pieces of Wood, cut handsomely enough, which they have the Art to rattle in their Hands to the Time of the Drum. They had all, Males and Females, wooden shoes, in the Spanish fashion, which is mounted on stilts. We stopped once to look and a Man came out with a Bottle of Wine and a glass to treat Us. We drank his Wine in Complaisance to his Urbanity, tho it was very Sour, and I ordered our Guide to give him somewhat.
       We stop to night at a Village called Mansillas, thro which runs another large River from the Asturias, stretching down to Portugal. A great Stone Bridge over it, appears to have been half carried away by the Water in some freshet. This was once a Walled City. The Tours are yet standing all round the Town and the Ruins and Fragments of the Wall and the Appearance of a Foss round it. The Towers were all made of small round Stones, not bigger than two fists, which is the only Kind of Stone to be had here. The Cement is the ancient, which is as hard and as durable as the Stones them selves. I went upon the Top of one of the Towers with Mr. D., Mr. A., and Mr. Charles. The Town appears to be gone to decay, yet there are four or five Churches here still. The People are  sentence unfinished 
       There are in Leon two Convents of Franciscans, one of Dominicans, one of St. Claudio Benito.
       One Convent of Nuns of St. Benito, one of the Conception, one of Descalzas, one of Recoletas.
       Canonigos. Cassa de San Isidro one, one Cassa de San Marcus. Nine Parish Churches, including the Cathedral.
       The Grandee who is the Proprietor of the Land in and about Leon is the Comte de Luna, a Descendant from the ancient Kings of Leon. He resides in Madrid, and receives about sixty thousand Ducats, or about thirty thousand dollars a Year of Rent, from the Tenants, partly in cash and partly in Grain. He has a Secretary and some other Agents who reside at Leon to collect his Rents. The Grandees of Spain all reside at Madrid. Former Kings, in order to break up the Barons Wars, called all the Nobles to Court, and gave them Employments.
      
      
       
        
   
   JA enlarges on this incident in his Autobiography under this date. JQA followed the guide’s instructions and received a benediction, but remarked in his Diary: “I did not feel the better for it.”


       
      
      

      
       7? January 1780.
       
      
      
      
       I have not seen a Chimney in Spain, except one of the french Consul at Corunna. One or two half Imitations of Chimneys in the Kitchens are all that I have seen. The Weather is very cold, the frosts hard, and no fire when We stop, but a few Coals or a flash of Brush in the Kitchen, full of Smoke and dirt, and covered with a dozen Pots and Kettles, and surrounded by 20 People looking like Chimney Sweepers.
      
      
       
        
   
   First entry in Diary booklet No. 31 as numbered by CFA (our D/JA/31), an unstitched gathering of leaves without cover which contains entries as late as 6 Aug. 1780 but none between 5 Feb. and 27 July. (This is the last of the Diary booklets to which CFA assigned a number.) The present entry, written on the outside front page, is without date but may be reasonably assigned to 7 Jan. in the absence of any entry bearing that date. On the 7th the party traveled six leagues, from Mansilla de las Mulas through the village of El Burgo Ranero, where they dined, to Sahagún, where they visited “the Convent of St. Benedo,” which had “nothing singular in it, unless a very large Library shou’d be accounted so,” and the Cathedral (Francis Dana, Journal, 1779–1780, MHi).


       
      
      

      1780 January 8. Saturday.
      
      
       Rode from San Juan Segun, to Paredese de Nava. We have passed thro a Village every League. The Villages are all built of Mud and Straw. They have no Timber nor Wood nor Stone. The Villages all appear going to decay. Every Village has Churches and Convents enough in it, to ruin it, and the whole Country round about it, even if they had nothing to pay to the King or the Landlord. But all three together, Church, State and Nobility, exhaust the People to such a degree, I have no Idea of the Possibility of deaper Wretchedness. There are in this little Village, four Parish Churches and two Convents one of Monks and one of Nuns, both of the order of St. Francis.
       The Parish Churches, and their Curates are supported here by the Tythes paid by the People. They pay every tenth Pound of Wool, every Tenth Part of Wine, Grain, Honey, in short of every Thing. The good Curates sometimes alieviate the Severity of this by Compositions or Modus’s.
       
       The Archbishop has Power to do every Thing for the good of the People, that is to make new Parishes or alter old ones at his Pleasure. There are but four Archbishops in Spain. The Archbishop of Saint Iago, has one hundred and Eighty thousand Ducats of Rent a Year.
       This War is popular in Spain, the Clergy, the Religious Houses and other Communities have offered to grant large Sums to the King for the Support of it. The English had become terrible to them.
       From Astorga to this Place, the face of the Country is altered. It is a plain. But there is little Appearance of Improvement, Industry, or Cultivation. No Trees, of any Kind scarcely. No forrest or Timber or fruit trees. Scarcely any fences except a few mud Walls for Sheep folds.
      
      
       
        
   
   See OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement. under Modus, 4: “A money payment in lieu of tithe.”


       
      
      

      1780. January. 11th. Tuesday.
      
      
       Arrived at Burgos. We came from Sellada el Camino, 4 Leagues. We had Fog, and Rain and Snow, all the Way, very chilly, and raw. When We arrived at the Tavern, (which is the best in the City, as I am informed, and my Servant went to examine the others,) We found no Chimney. A Pan of Coals in a Chamber without a Chimney was all the Heat We could get. We went to view the Cathedral, which is ancient and very large. The whole Building is supported upon four grantPillars, the largest I ever saw. Round the great Altar are represented our Saviour from the Scene of his Agony, on the Mount, when an Angel presents him the Cup, to his Crucifixion, between 2 thieves, his Descent from the Cross and his Ascention into Heaven. The Chapells round the great Altar are the largest I have seen.
       Round the Altar, the several Stages are represented. 1. The Agony in the Garden. 2. Carrying the Cross. 3d. Crucifixion between 2 Thieves. 3. Descent. 4. Ascention.
       There is no Archbishop, at Burgos. There was one, which made five, but the King abolished it, and now there are but 4, in the whole Kingdom. There is a Chapell of Saint Iago.
       Went into three Booksellers Shops, to search for a Chart or Map of Spain, but could find none, except a very small and erroneous one in a Compendio of History of Spain.
       It is five and Twenty Years that I have been, almost constantly, journeying and voyaging, and I have often undergone severe Tryals, great Hardships, cold, wet, heat, fatigue, bad rest, want of sleep, bad nourishment, &c. &c. &c. But I never experienced any Thing like this Journey.—Every Individual Person in Company has a great Cold. We go along barking, and sneezing and coughing, as if We were fitter for an Hospital than for Travellers, on the Road.
       My Servant and all the other Servants in Company, behave worse than ever I knew servants behave. They are dull, inactive, unskillfull. The Children are sick, and in short my Patience was never so near being exhausted as at Present.
       Mr. Thaxter is as shiftless as a Child. He understands no Language, neither French nor Spanish, and he dont seem to think himself obliged to do any Thing, but get along, and write his Journal.—In short, I am in a deplorable situation, indeed.—I know not what to do.—I know not where to go.
       From this Place We go to Monasterio, which is four Leagues, from thence to Berebiesca Briviesca, which is four more, from thence to Santa Maria del Courbo, which is two more, from thence to Courbo, which is one, thence to Pancourbo which is two, where the Road parts, to Vitoria and to Bilbao.
       
     
      Burgos
      
      
     
     
      Monasterio
      4.
      
     
     
      Berebiesca
      4.
      
     
     
      S.M. del Courbo
      2
      
     
     
      Courbo
      1
      
     
     
      Pancourbo
      2
      
     
     
      
      13.
      Leagues to the Parting of the Roads.
     
    
   I have taken a Walk about the Town a little. A River runs directly through the Town, and there are several Bridges over it. There is a great Number of Monasteries in it. There is an old ruined Castle on a Hill. But I have not had time to see much. There is a little Appearance of Business, here. Some Trades.
       Upon my Inquiry after the Religious Houses in Burgos, our Guide went out and procured me the following Information.
       
     
      Combentos de Fraires
     
     
      Franciscos
      1.
     
     
      La Trinidad
      1.
     
     
      Benitos
      1.
     
     
      Augustinos
      2
     
     
      Dominicos
      1.
     
     
      Mercenarios
      1.
     
     
      Carmelitos
      1
     
     
      
      8
     
    
   
       
     
      Combentos de Monjas
     
     
      Sta. Dorotea Agustinas
      1.
     
     
      Sta. Franciscas
      2
     
     
      Carmelitas
      1
     
     
      Agustinas
      1
     
     
      Trinitarias
      1
     
     
      Bernardas
      2
     
     
      Benitas
      1
     
     
      Calatrabas
      1
     
     
      Sn. il de fonso
      1
     
    
     
     
      Parroquias 15
     
     
      Cathedral y St. Iago de la Capilla
      2
     
     
      St. Nicolas
      1
     
     
      Sn. Roman
      1
     
     
      La Blanca
      1
     
     
      Bejarua
      1
     
     
      Sn. Martin
      1
     
     
      Sn. Pedro
      1
     
     
      Sn. Cosmes
      1
     
     
      Sn. Lesmes
      1
     
     
      Sn. Esteban
      1
     
     
      Sn. Gil
      1
     
    
    
     
      Total.
     
     
      De Monjas
      10
     
     
      Frailes
      8
     
     
      Parroquias
      15
     
     
      
      33.
     
    
     We passed through several Villages, this day and rode along a River, and arrived at Bribiesca. The Country a little more hilly than for some time past. But it has a naked and poor Appearance.
      
      
       
        
   
   From Paredes de Nava the party traveled on 9 Jan. through Palencia to Torquemada, seven leagues; on the 10th from there to a village called by both JA and JQA Sellada el Camino, eight leagues; they reached Burgos just before noon on the nth (JQA, Diary, 9–11 Jan.; Francis Dana, Journal, 1779–1780, MHi).


       
       
        
   
   Thus in MS. JA may have meant either “granite” or “grand.”


       
       
        
   
   No such journal has come to light. Thaxter wrote a number of letters from Spain to his father and to AA that survive but are not very informative.


       
       
        
   
   “... we shall determine at this place whether to go to Bilboa or directly to Bayonne” (JQA, Diary, 11 Jan.). The decision, as the following itinerary shows, was for Bilbao.


       
       
        
   
   In his Autobiography under this date JA noted that “the sum total is not conformable to the List,” and supposed that some establishments had been omitted by his informant.


       
      
      

      1780. January 12. Wednesday.
      
      
       Arrived at Bribiesca, where there are two Convents, one of Men, the other of Women, both Franciscans, and two Parish Churches.
       The Tavern We are in is a large House and there are twelve good Beds in it, for Lodgers. Yet no Chimneys, and the same Indelicacy as in all the others.—Smoke and dirt, yet they give us clean Sheets.
       A Spanish Kitchen is one of the greatest Curiosities in the World, and they are all very much alike.
      
      

      1780. January 13. Thursday.
      
      
       Rode from Bribiesca to Pancourbo where we dined. We passed thro Courbo, which is a little Village with half a dozen other small Villages in Sight. In every one of them is a Church. Pancourbo is at the Beginning of the Rocks. There is the Appearance of an ancient Carriage Way, up the steepest Part of the Rocks. We passed between two Rows of Mountains consisting wholly of Rocks, the most lofty, and craggy Precipices that I ever saw. These rocky Mountains made the Boundary between the ancient Castile and Biscay. Pancourbo is the last Village in old Castile. At Puente de la Rada, We were stopped by a No. of Officers, and asked if We had a Passeport. I produced my Passport of the Governor of Galicia, they read it, with much Respect and let Us Pass. We came 4 good Leagues this afternoon, and are now at Ezpexo.
       We are now at the best public House that I have seen. Yet the Kitchen is a Spanish Kitchen, like all the others, and there is no Chimney in the House.
       There is not a Tavern We have been in, but is filled with religious Prints and Images. The Chamber where I now write has two Beds, at the Head of each is a Delph Vessell, for holy Water Agua Santa, or Agua benita. At the Head of each also is a neat Cross about 9 Inches long, with an Image of J.C. in some Metal, Tin, Belmetal, or Pewter, upon it. Upon the Wall is a Picture of Vierge de Montcarmel, or Virgo Maria de Monte Carmelo—a great Number of others that I have not Patience to transcribe.
       From Ezpexo where We now are, We go to Orduña, which is 4 Leagues, and to Bilbao, which is six.
      
       

      1780. January 14. Fryday.
      
      
       Rode from Ezpexo to Orduña, four Leagues. The Road is made all the Way, at a great Expence, but the Descent of the Mountains of Orduña is a great Curiosity. These Mountains are chiefly Rocks, of a vast hight: But a Road has been blown out of the Rocks, from the Hight of the Mountains, quite down into the Valey. After winding round and round a great Way, and observing the Marks of the Drills remaining in the Rocks, the Road at last came to a Steep where the only Method of making a Road for a Carriage up and down is by Serpentining it thus.
       
       There is a fertile Valley, and well cultivated at the feet of these Mountains, in the Center of which is the Village of Orduña. In this narrow Space they have crowded two Convents, one of Frailes the other of Monjas. I saw the lazy Drones of Franciscans at the Windows of their Cells, as We passed. At the Bottom of the Mountains We had a small Toll to pay, for the Support of the Road. The Administrator sent to search our Trunks, but We sent him our Passport which produced a polite Message by his Clerk, that he had seen my Name in the Gazette, that he was very glad I was arrived, wished me Success and Prosperity, and desired to know if I wanted any Thing, or if he could be any Way usefull to me. I returned the Message that I was obliged &c. but wanted nothing.
       In the Afternoon, We followed the Road, which pursues the Course of a little River, which originates in the Mountains of Orduña, and rode down between two Rows of Mountains to Lugiando where We put up for the night, four Leagues from Bilbao. It is as dirty and uncomfortable a House as almost any We have seen.
       We have met, to day and Yesterday, great Numbers of Mules loaded with Merchandizes from Bilbao. The Mules and their Drivers look very well, in comparison of those We have seen before. Their Burdens are Salted Fish, Sardines, Cod, and a Sort of Fish that We see here very plenty called Besugo. They carry also Horse shoes, ready made in Bilboa, to sell in various Parts of the Kingdom.
       The Mountains of Biscay, of Bilboa, of Orduna, and Pancourbo, for by these Names they are called, are the most remarkable that I have seen. Phillip 5. made the first Carriage Road through those of Pancourbo. The present King has done most to those of Orduña.
       
       It was a vexatious Thing to see the beautifull Valley of Orduna, devoured by so many Hives of Drones. It is a beautifull, a fertile and a well cultivated Spot, almost the only one, We have yet seen in Biscay, capable of Cultivation.
      
      

      1780. January 15. Saturday.
      
      
       Followed the Road by the Side of the River, between two Rows of Mountains, untill We opened upon Bilboa. We saw the Sugar Loaf some time before. This is a Mountain, in the shape of a Piramid, which is called the Sugar Loaf. The Town is surrounded with Mountains.—The Tavern where We are is tolerable, situated between a Church and a Monastry. We have been entertained with the Musick of the Convent since our Arrival.
       Soon after our Arrival Captain Babson and Capt. Lovat made Us a Visit. Lovat is bound for America, the first Wind, and Babson very soon, both in Letters of Mark.
       Took a Walk, down the River, which is pleasant enough.
       While We were absent our Walk, Mr. Gardoqui and Son came to visit me.
      
      
       
        
   
   Gardoqui & Son was a mercantile firm at Bilbao with American interests. From Bayonne on 24 Jan. JA wrote to thank the Gardoquis for “the Thousand Civilities and the essential assistance We received at Bilboa” (LbC, Adams Papers). Later correspondence shows that he gave the firm various personal commissions.


       
      
      

      January 16. Sunday.
      
      
       Reposed and wrote.
      
      
       
        
   
   Among other letters written this day JA addressed a very long one to Pres. Huntington devoted mainly to the geography, commerce, and governmental administration of the maritime provinces of Galicia and Biscay (PCC, No. 84, I; copied from LbC, Adams Papers, into JA’s Autobiography under its date).


       
      
      

      17. Monday.
      
      
       Dined, with the two Messrs. Gardoquis and a Nephew of theirs. After Dinner the Gentlemen accompanied Us, to the Parish Church over the Way, then to the old Parish Church of St. Iago, which was certainly standing in the Year 1300. The high Altar appears very ancient, wrought in Wooden figures, the Work very neat. The Choir, and the Sacristie &c. as in all others.—We then went to the Chambers of the Board of Trade.
       This is a curious Institution. On a certain Day annually in the Beginning of January all the Merchants of Bilbao meet, write their Names on a Ball or Ballot which is put into a Box, from whence four are drawn by Lott. These four name a certain Number of Councillors or Senators.—But this must be further enquired.
       This Board of Trade, first endeavours to make all disputing Merchants agree. If they cant succeed, Application must be made to the Board by Petition in Writing. It is then heard and determined, subject to an Appeal, somewhere.—There is no Consul here from France, England, or Holland—Nor any other Nation. The Board of Trade oppose it.—The Chamber is hung round with Pictures of the present King and Queen, the late King and Queen, &c., with Pictures of the royal Exchange London, the Exchange of Amsterdam, of Atwerp &c.
       Captains Babson, Lovatt and Wickes dined with Us. I spoke to Mr. Gardoqui in behalf of fifteen American Prisoners escaped from Portugal, and he consented to furnish them Cloaths to the Amount of six dollars a Man. I told him I had no Authority, and that I could not assure him Repayment, but I believed Congress would do all in their Power to repay him.
       There is an Accademy at Bergara, for the Youth of Biscay, Guipuscoa, and Alava.
       Yesterday, a Mr. Maroni an Irish Gentleman came to visit me.
       The Lands in Biscay are chiefly in the Hands of the People—few Lordships. The Duke of Berwick and the Duke of Medina Coeli have some Estates here, but not considerable. In the Spring Freshes, the Water is deep enough upon Change and in the Streets for Vessells of 100 Tons to float.
      
      

      1780. January. 18. Tuesday.
      
      
       Spent the Day in Walking about the Town. Walked round the Wharf upon the River, through the Market. Saw a plentiful Markett of Fruit and Vegetables, Cabages, Turnips, Carrots, Beets, Onions &c. Apples, Pairs &c. Raisens, Figs, nuts &c—Went as far as the Gate, where We entered the Town—then turned up the Mountain by the Stone Stairs, and saw fine Gardens, Verdure and Vegetation. Returned, and viewed a Booksellers Stall. Then walked in succession thro every Street in the Town. Afterwards met Messrs. Gardoquis who went with Us to shew Us a No. of Shops. Glass Shops, China Shops, Trinket Shops, Toy Shops and Cutlary Shops. I did not find any Thing very great. There are several Stores and Shops, however, pretty large and pretty full.
      
       

      1780. January 19. Tuesday Wednesday.
      
      
       Went down the River, on a Visit to the Rambler a Letter of Mark, of 18 Guns, belonging to Mr. Andrew Cabot of Beverly, Captain Lovatt Commander, and the Phoenix a Brig of 14 Guns belonging to Messrs. Traceys at Newbury Port, Captain Babson Commander.
       We were honoured, with two Salutes of 13 Guns each, by Babson and with one by Lovat. We dined at the Tavern on shore and had an agreable day. Went to see a new Packett of the Kings on the Stocks, and his new Rope walks, which are two hundred and ten fathoms long.
      
      

      1780 January 31. Monday.
      
      
       On the 20th We left Bilbao, arrived at Bayonne the 23d. Staid one day, there. Sat off for Bourdeaux the 25th. Arrived at Bourdeaux Saturday 29th. Dined Yesterday at the Hotel D’Angleterre at the Invitation of Mr. Bondfield with Sir Robert Finlay and Mr. Le Texier and Mr. Vernon.
       Went to the Comedy, saw Amphitrion and Cartouche. Mr. Arthur Lee at Paris. Mr. Izard at Amsterdam. Mr. William Lee at Brussells.
      
      
       
        
   
   No space was left in the Diary for the gap of eleven days during which the party traveled on muleback to Bayonne, paid off and dismissed their Spanish retinue of men and mules, bought a post chaise and hired others, and proceeded to Bordeaux. Some details concerning this portion of the journey are provided in JA’s Autobiography and in Dana’s Journal, 1779–1780 (MHi).


       
      
     